                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01820-JVS-KESx                             Date: September 27, 2019

Title: CARLOS COVARRUBIAS v. RODNEY HOLMES


PRESENT:

        THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

              Jazmin Dorado                                 Not Present
             Courtroom Clerk                               Court Reporter

       ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
             PLAINTIFF:                                  DEFENDANT:
               None Present                                 None Present



      PROCEEDINGS (IN CHAMBERS): ORDER TO SHOW CAUSE WHY
                                 RODNEY HOLMES SHOULD NOT
                                 BE DECLARED A VEXATIOUS
                                 LITIGANT


       On September 24, 2019, Defendant RODNEY HOLMES (“Mr. Holmes”) filed a
Notice of Removal removing to this district court Orange County Superior Court
(“OCSC”) case no. 30-2019-0186085, an unlawful detainer action filed as a limited civil
action with an amount in controversy that does not exceed $25,000.

       On at least four prior occasions, Mr. Holmes has attempted to remove limited civil
unlawful detainer actions to this district court. Each time, the Court issued a remand
order informing him why the attempted removal was improper and remanding the case:

 OCSC case no.                               Central Dist. of Cal. case no.
 30-2017-00946569                            17-2250
 30-2017-00946569                            18-0026
 30-2017-00946569                            18-0121
 30-2018-01006152                            18-1578
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01820-JVS-KESx                                        Date: September 27, 2019
                                                                                          Page 2

        The instant case is the fifth frivolous removal attempt by Mr. Holmes. The above-
listed case history would seem to show that Mr. Holmes knows he has no lawful grounds
to remove unlawful detainer actions to federal court, yet he continues to do so.

        The All Writs Act coupled with federal courts “inherent power” to “regulate the
activities of abusive litigants” authorizes district courts to enter pre-filing orders against
vexatious litigants. De Long v. Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990). Thus,
this authority exists independently of the Court’s subject matter jurisdiction to decide the
merits of the underlying claims. While this authority should be exercised cautiously,
“[f]lagrant abuse of the judicial process cannot be tolerated because it enables one person
to preempt the use of judicial time that properly could be used to consider the meritorious
claims of other litigants.” Id. at 1148.

        The Ninth Circuit requires four factors be proven before a litigant may be declared
a vexatious: (1) he/she must be given adequate notice to oppose a restrictive pre-filing
order before it is entered; (2) the district court must present an adequate record for review
by listing the case filings that support its order; (3) the district court must further make
substantive findings as to the frivolous nature of the filings; and (4) the order must be
narrowly tailored to remedy only the litigant’s particular abuses. Id. at 1147-49.

        Mr. Holmes may discharge this Order to Show Cause (“OSC”) by showing cause
in writing, if any he has, on or before October 30, 2019, why the Court should not enter
a pre-filing order that would require him to seek approval from the Chief Judge of this
Court prior to filing a notice of removal removing any unlawful detainer actions to this
district court. Responding to the OSC is Mr. Holmes’s opportunity to be heard, explain
his choices, and oppose entry of such an order.



                                                          Initials of Deputy Clerk JD
